Dodge, J.
Upon the appeal from county court to .circuit court ‘the whole matter was presented for a trial de novo. That such trial involved consideration of matters other than those presented by the record sent up by the county court is rendered apparent by the very order appealed from, which recites that it was based not only on the files and proceedings, but upon proofs. Under some circumstances of evidence— such, for illustration, as that the county court, in the matter of the will of John Pieckel, the proper and natural place for its construction, had already fully construed his will, and entered a final order of distribution; or, indeed, that it was about to do so — it would be entirely proper for the court to decline to enter into a consideration of the construction thereof in this, a different estate and proceeding. Whether such evidence was or was not offered we, of course, cannot know without a bill of exceptions. Since it was possible that the proofs might have disclosed a situation warranting the circuit court in refusing to enter upon the construction of John Pieckel’s will on this petition, we must assume that *55such. evidence existed,- in the absence of any bill of exceptions (In re Ogle's Estate, 97 Wis. 56, 72 N. W. 389), and cannot feel called upon to decide whether the reasons assigned by the county court for its decision wereivalid or not. That order is not the one under review.
By the Oourt. — Judgment affirmed.